Citation Nr: 0209976	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an effective date early than in July 1997, for 
a total disability rating based on individual unemployability 
(TDIU) due to service connected disabilities. 

(The issues of entitlement to an increased rating for hearing 
loss, currently evaluated as 40 percent disabling, and 
entitlement to an increased rating for chronic depressive 
disorder, currently evaluated as 70 percent disabling, will 
be the subject of a later decision.)  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel

INTRODUCTION

The veteran had active military service from May 1965 to May 
1967 and subsequent service in the Army Reserves in the 
1970's.  

This case is presently before the Board of Veterans' Appeals 
(Board) having been remanded to the Board by the Court of 
Appeals for Veterans Claims (Court), after the Board had 
previously entered a decision on the veteran's appeal in 
February 2000.  In its February 2000 decision, the Board 
granted an increased rating from 50 percent to 70 percent for 
the veteran's psychiatric disorder, denied an increased 
rating for hearing loss, denied entitlement to an effective 
date earlier than in July 1997 for TDIU benefits and denied 
entitlement to an increased rating for tinnitus.  The Court, 
by its April 2001 order, vacated the Board's decision in all 
respects with the exception of the increased rating the Board 
had granted for the veteran's psychiatric disorder.  Only to 
the extent the Board had not assigned an evaluation in excess 
of 70 percent for the veteran's chronic depressive disorder 
was that aspect of the decision vacated.  

With respect to the matter concerning the evaluation of 
tinnitus, the Board's current review of the claims file 
discloses that the veteran never perfected an appeal 
regarding the evaluation of his tinnitus.  Although that 
matter was mentioned in a December 1999 written brief 
presentation prepared by the veteran's representative at the 
time, since the claim was not in appellate status, a decision 
by the Board on the issues should not have been entered.  
However, because the Court vacated the erroneously-issued 
decision, it is now a nullity and, under these circumstances, 
the Board will not address that issue in this decision.  
Since, however, that matter was raised by the veteran's 
representative in December 1999 and by his current attorney 
in correspondence with the Board dated April 5, 2002, this 
claim is referred to the agency of original jurisdiction for 
appropriate action.  

The Board is undertaking additional development on the issues 
of entitlement to an increased rating for hearing loss, and 
entitlement to an increased rating for chronic depressive 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
as it pertains to the claim for an earlier effective date has 
been obtained by the RO.  

2.  In a July 1981 decision, the Board denied the veteran's 
claim for TDIU benefits.  

3.  After 1981, the veteran next submitted a claim for TDIU 
benefits in July 1997, which claim was granted in a November 
1998 rating action, and made effective from July 1997, by a 
December 1998 rating action.  

4.  It is not factually ascertainable that an increase in 
disability occurred as to warrant TDIU benefits within one 
year prior to July 1997. 


CONCLUSION OF LAW

The criteria for an effective date prior to July 1997 for an 
award of TDIU benefits have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400(o)(1)(2), 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


(i.) Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled.  

In regard to an earlier effective date claim, the nature of 
the claim is such that the record is essentially fixed, since 
the relevant evidence relates to a period of time long past.  
Further, neither the veteran nor his representative has 
identified any other relevant evidence concerning this issue 
that should be obtained.  Thus, the Board is satisfied that 
the VA's duty to assist in the development of this case has 
been met.   

The Board also observes that, through the statement of the 
case and the vacated February 2000 Board decision, the 
veteran has been informed of the criteria required to 
establish entitlement to the benefit he seeks in this regard 
and of the evidence considered in connection with his claim.  
Under these circumstances, the Board concludes that VA also 
has met its notice requirements pursuant to the provisions of 
the VCAA and that no further development in this regard is 
required.

(ii.)  Earlier Effective Date for TDIU Benefits

A total disability rating for compensation may be assigned 
pursuant to 38 C.F.R. § 4.16, where the schedular rating is 
less than total.  This contemplates a situation when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service connected disability, provided that 
where there is only one service connected disability, this 
disability shall be rated at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

Under applicable criteria, the effective date for increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
application is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 U.S.C.A. 
§ 5110 (b) (2); 38 C.F.R. § 3.400 (o) (2).

Given these criteria, it is obvious that the Board must, as 
an initial matter, ascertain when the claim for TDIU benefits 
was received.  Once that is established, the Board must then 
look to the evidence of record to determine if it is 
factually ascertainable that an increase in disability 
occurred at any time up to one year prior to receipt of that 
claim warranting TDIU benefits.  If such an increase is 
shown, the effective date for that award may be made as of 
the date of the evidence showing the increase.  If such an 
increase is not shown during this one-year period, then the 
effective date is the date of receipt of the claim.  

In this case, the record shows that in July 1997, the RO 
received from the veteran an informal claim for TDIU 
benefits, and that this was the date from which the RO made 
the award of this benefit effective.  Thus, were that the 
only manner by which a claim for this benefit was recognized, 
it would be simple enough to then examine the record to 
determine if it were factually ascertainable that an increase 
in disability warranting that benefit occurred during the one 
year period prior to that date. 

An explicit application for TDIU benefits, however, is not 
the only method by which a claim for that benefit is 
recognized.  In a decision entered by the Federal Circuit 
Court of Appeals in May 2001, (more than a year after the 
Board entered the decision in this case that was vacated by 
the Court), it was determined that once a veteran submits 
evidence of a medical disability and makes a claim for the 
highest possible rating, and additionally submits evidence of 
unemployability, the VA must consider entitlement to TDIU 
benefits.  See Roberson v. Principi, 251 F.3d. 1378 (Fed. 
Cir. 2001).  

In view of this holding, it is now necessary for the Board to 
examine any claims for increased ratings received prior to 
July 1997, together with the evidence of record at those 
times to ascertain whether any of those earlier claims may 
constitute a claim for TDIU benefits.  If such a claim is 
found, and the veteran otherwise meets the requirements for a 
TDIU award, that would serve as a basis for assigning an 
earlier effective date, either from the date of receipt of 
that claim, or as much as one year prior to that claim, 
(depending on what the evidence showed during that one year 
period).  

In reviewing the claims file, it is observed that the Board 
previously addressed a claim for TDIU benefits in a July 1981 
decision that denied that claim.  That decision is final, and 
therefore, the review of the evidence for any claim for 
increase that might serve as a claim for TDIU benefits must 
begin with records dated after the Board's decision.  In this 
regard, the record shows that in June 1982, the veteran's 
representative at the time submitted an informal claim for an 
increased rating for hearing loss, then rated 20 percent 
disabling.  This was one of the veteran's three service 
connected disabilities at the time.  The other two were 
tinnitus, rated 10 percent disabling from December 1978, and 
right leg varicose veins, rated non-compensably disabling.  

In connection with this claim, the RO obtained the records 
identified as pertinent and arranged for the veteran to 
undergo examination.  After this was accomplished the RO 
confirmed the evaluation assigned for the veteran's hearing 
loss in a February 1983 decision.  Although one January 1983 
treatment record obtained in connection with this claim 
contained the comment that the veteran had "incapacitating" 
tinnitus, the Board does not construe this remark as 
indicating an opinion that the veteran was unemployable by 
virtue of it, but rather that it simply was disabling.  

The veteran next submitted a claim for an increased rating in 
September 1987.  He did not identify the disability for which 
the benefit was sought, but he did mention in his informal 
application that he had applied for benefits from the Social 
Security Administration.  Evidence obtained in connection 
with this claim, included a copy of the Social Security 
Administration determination, apparently dated in 1987; a 
1987 private evaluation report of the veteran's hearing loss; 
a March 1988 statement from a VA physician; VA psychiatric 
treatment records dated in 1985 and 1987; and the report of 
an evaluation of the veteran's hearing conducted for VA 
purposes in May 1988.  

After reviewing this evidence, the evaluation of the 
veteran's hearing loss was eventually increased to 40 percent 
by a June 1988 rating action, which award was made effective 
from September 1987.  Significantly, this award did not 
increase the veteran's schedular disability evaluation as to 
meet the minimum level required to award TDIU benefits, since 
the veteran's combined schedular evaluation remained less 
than 70 percent.  Further, the VA treatment records and VA 
physicians statement addressed psychiatric impairment, which 
was not yet established as service connected, and in any 
event, these documents did not otherwise show the veteran was 
considered unemployable.  In this regard, these documents did 
suggest that the veteran could no longer earn a living as a 
musician and the veteran submitted statements indicating that 
he was currently unemployed, or not working or not working in 
a particular field.  However, not being employed is not the 
same as being unemployable.  Moreover, the decision by the 
Social Security Administration regarding the veteran's 
application for those benefits was adverse, with the finding 
that the veteran's condition was not severe enough to keep 
him from working.  In view of this, the Board does not 
consider the veteran's 1987 claim for increase to have 
included a claim for TDIU benefits.  

Following the RO's 1988 decision, the record does not reflect 
the veteran to have submitted a claim for increased benefits 
until the January 1997 application for TDIU benefits was 
received.  As already indicated, the veteran was eventually 
awarded these benefits pursuant to a November 1998 rating 
action, made effective from July 1997.  This date coincides 
with the date from which service connection was established 
for the veteran's psychiatric disorder.  To determine whether 
an increase in disability warranting TDIU benefits occurred 
during the one year period prior to July 1997, however, the 
Board may only consider those records reflecting impairment 
due to disabilities service connected at that time, i.e., 
hearing loss, tinnitus, and varicose veins.  

In evidence submitted by the veteran after July 1997, he 
claimed that he last worked full time in 1985.  He appears to 
have attributed this, however, to both service connected 
disability and to what was not yet service connected, (his 
psychiatric impairment).  See VA Form 21-8940 received in 
March 1998.  Moreover, VA treatment records dated from the 
year prior to July 1997, only reflect treatment for non-
service connected disabilities, including chest pain, 
rheumatoid arthritis, urethritis, prostate problems, urinary 
tract infections and an upper respiratory infection.  They 
are virtually silent with respect to treatment for any 
disability for which service connection was then in effect.  

Under the circumstances described above, the Board concludes 
that there is no basis for assigning an effective date for 
TDIU benefits prior to July 1997.  Putting it simply, that 
was the date of receipt of the claim for those benefits, and 
there is no convincing evidence that, within the year 
preceding that claim, it was factually ascertainable than an 
increase in disability occurred due to conditions for which 
service connection was then in effect as to otherwise warrant 
TDIU benefits.  Accordingly, entitlement to an effective date 
earlier than in July 1997 for the award of TDIU benefits is 
denied. 

In reaching this decision, the Board notes that in April 
2002, the veteran's attorney submitted both a piece of 
evidence and written arguments addressing the veteran's 
claims.  She primarily addressed herself to the effective 
date claim, however, and in that regard submitted a copy of a 
letter from a private physician dated in December 2001.  In 
this letter, the physician stated that he had reviewed the 
claims file, he set out a list of medical findings, and then 
concluded that the veteran was "unable to retain meaningful 
employment since 1977 as a direct result of his hearing 
impairment."  

Since this was received long after the 1997 claim from which 
TDIU benefits were made effective, it obviously cannot be 
used to establish a claim for this benefit any earlier than 
July 1997.  It has some value, however, with respect to the 
question of whether it was factually ascertainable that an 
increase in disability occurred at any time up to one year 
prior to receipt of that claim as to warrant TDIU benefits.  
Indeed, if accepted as fact it would support the conclusion 
that the veteran's hearing loss rendered him unemployable not 
only one year prior to the claim, but as far back as 20 years 
before the claim.  

This conclusion, however, does not result in an award of an 
earlier effective date.  This is because the increase in 
disability described did not occur within the one year period 
prior to the receipt of the veteran's claim, but rather, it 
occurred more than one year prior to the claim.  That being 
so, the regulations specifically provide that the date of 
receipt of the claim shall be the effective date for an 
increase in disability compensation.  Since in this case the 
increased TDIU benefits at issue were made effective from the 
date of receipt of the veteran's claim in July 1997, there is 
no basis for assigning an effective date for those benefits 
earlier than that which has been designated by the RO. 






ORDER

Entitlement to an effective date prior to July 1997 for the 
award of a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

